El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Un apoderado, de conformidad con las cláusulas de la es-critura de poder, estaba autorizado para reclamar, cobrar y recibir cuantas cantidades se adeudasen a los mandantes, para liquidar cuentas y expedir los resguardos conducentes; para enajenar bienes inmuebles por los precios y condiciones que pactare, recibiendo aquéllos en moneda o en especie o bien confesando sn pago, y para otorgar cartas de pago y cancelaciones de hipotecas y otras garantías reales; y para que en virtud de lo referido otorgase y firmase cuantos docu-mentos públicos y privados fuesen precisos.
Este apoderado, en una escritura notarial, acusó recibo de cierta cantidad de dinero que se decía haber sido pagada previamente a sn mandante, acreedor hipotecario, así como *591■de otra suma que se suponía ser el saldo adeudado al acree-dor hipotecario, pagádale al apoderado. En vista de ello otorgó escritura de cancelación total de hipoteca. Al inscri-Mr este documento, un registrador de la propiedad canceló ia inscripción de hipoteca hasta el límite del pago efectuado .al apoderado y se negó a cancelar la misma en tanto en -cuanto se refería al pago anteriormente efectuado directa-menté al acreedor hipotecario.
La teoría del registrador fue que de conformidad con la regla establecida de hermenéutica estricta, la facultad para cancelar hipotecas debe limitarse a cancelaciones otorgadas a virtud de pagos efectuados por mediación del apoderado. No hallamos tal limitación en la escritura de poder. El in-terpretarla así equivaldría a la interpolación de una restric-ción que no estuvo en la mente de las partes que intervinieron en el contrato.

Debe revocarse la nota recurrida.